SCOTT, J.
The sale was made by sample, and the well-established rule is that the warranty in such cases does not survive acceptance, provided that the purchaser has a reasonable time for examination, and that the defects are visible upon inspection. In this case it is shown that the purchaser examined the goods upon receipt, and that the defects of which complaint is made, viz., that they were crushed and bent and “off color,” were patent. Some of the hats defendants returned at once, and these plaintiff took back. Those over which this controversy has arisen were not returned until a week later. This was too late, and plaintiff was justified in refusing to receive them.
Judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.